Case 1:18-cv-07831-PAC Document 42-8 Filed 02/15/19 Page 1 of 5




             EXHIBIT 6
       Case 1:18-cv-07831-PAC Document 42-8 Filed 02/15/19 Page 2 of 5



From:                Meredith Firetoa
To:                  Roberta Kaplan
Cc:                  David Sanford; Kristen Campbell; Gabrielle Tenzer: Michele Hirshman rmhirshman@paulweiss.com)
Subject:             RE: Politis Housing
Date:                Thursday, January 10, 2019 5:52:38 PM


Robbie,


We disagree with you and your client's position on this issue.


Respectfully,
Meredith




Meredith Firetog
Associate, b1Q
1350 Avenue of the Americas, 31st Floor, New York, NY 10019
DIRECT: 646-768-7057           MAIN: 646-402-5650

                            New York
                            Washington, DC
                            San Francisco
                            San Diego
                            Nashville
                            Baltimore

 DISCLAIMER: This e-mail message is intended only for the personal use of the recipient(s) named above. This message
 may be an attorney-client communication and as such privileged and confidential and/or it may include attorney work
 product. If you are not an intended recipient, you may not review, copy or distribute this message. If you have received this
 communication in error, please notify us immediately by e-mail and delete the original message.



From: Roberta Kaplan <rkaplan@kaplanhecker.com>
Sent: Thursday, January 10, 2019 2:37 PM
To: Meredith Firetog <mfiretog@sanfordheisler.com>
Cc: David Sanford <DSanford@sanfordheisler.com>; Kristen Campbell
<kcampbell@sanfordheisler.com>; Gabrielle Tenzer <gtenzer@kaplanhecker.com>; Michele
Hirshman (mhirshman@paulweiss.com) <mhirshman@paulweiss.com>
Subject: RE: Politis Housing


Dear Meredith:


As you know, Columbia allowed Ms. Politis to remain in housing as an accommodation following
your request with your agreement that the accommodation would last for the fall semester.
Columbia has received no request from you or your client to extend that accommodation.                               1111


The fall semester ended several weeks ago. As you know, you, David Sanford and I have spoken a
      Case 1:18-cv-07831-PAC Document 42-8 Filed 02/15/19 Page 3 of 5



number of times since the end of the semester and neither I, my colleagues nor Columbia have
communicated to you, David or your client in any manner or taken any action to suggest that the
accommodation was ending. Your client has at no time been asked to leave Columbia housing.
 Indeed, the University's records show that charges have been added for the spring semester, which
would be entirely inconsistent with an expectation of your client vacating the apartment.


Very truly yours,


Robbie

Roberta ("Robbie") Kaplan, Esq.
Kaplan Hecker & Fink LLP
350 Fifth Avenue I Suite 7110
New York, New York 10118
(212) 763-0883 I rkaplan@kaplanhecker.com


From: Meredith Firetog <mfjretog@sanfordheisler.com>
Sent: Thursday, January 10, 2019 12:52 PM
To: Roberta Kaplan <rkaplan@kaplanhecker.com>
Cc: David Sanford <DSanford@sanfordheisler.com>; Kristen Campbell
<kcampbell@sanfordheisler.com>; Gabrielle Tenzer <gtenzer@kaplanhecker.com>; Michele
Hirshman (mhirshman@paulweiss.com) <mhjrshman@paulweiss.com>
Subject: RE: Politis Housing


Robbie,


Thanks for your response.


Ms. Politis was informed via an email from Ivonne Rojas on September 25, 2018 that she would be
required to vacate at the end of the fall semester if she did not enroll in spring classes. As you are
aware, the trauma she has suffered has made it impossible for her to return to the University for




                    As a result of these two representations, Ms. Politis understands that she is being
forcibly evicted from her student housing.


Thanks,
Meredith




Meredith Firetog
Associate, /;JjQ
1350 Avenue of the Americas. 31st Floor. New York NY 10019
DIRECT: 646-768-7057 MAIN: 646-402-5650
       Case 1:18-cv-07831-PAC Document 42-8 Filed 02/15/19 Page 4 of 5




                        '   New York
                            W ashington, DC
                            San Francisco
                            San Diego
                            Nashville
                            Baltim ore

 DISCLAIMER: This e-mail message is intended only for the personal use of the recipient(s) named above. This message
 may be an attorney-client communication and as such privileged and confidential and/or it may include attorney work
 product. If you are not an intended recipient, you may not review, copy or distribute this message. If you have received this
 communication in error, please notify us immediately by e-mail and delete the original message.

From: Roberta Kaplan <rkaplan@kaplanhecker.com>
Sent: Thursday, January 10, 2019 11:25 AM
To: Meredith Firetog <mfiretog@sanfordheisler.com>
Cc: David Sanford <DSanford@sanfordheisler.com>; Kristen Campbell
<kcampbell@sanfordheisler.com>; Gabrielle Tenzer <gtenzer@kaplanhecker.com>; Michele
Hirshman (mhirshman@paulweiss.com) <mhirshman@paulweiss.com>
Subject: RE: Politis Housing


Dear Meredith:


While rent charges have certainly been accruing on the Columbia apartment that Ms. Politis has
been occupying (her unpaid balance from the fall alone exceeds $8,000), we do not understand why
you have stated that Ms. Politis is "being forcibly evicted."


Can you provide some information as to the basis for that accusation? We are not aware of anyone
at Columbia taking any action to "evict" Ms. Politis, "forcibly" or otherwise.


If, on the other hand, Ms. Politis has decided that she wishes to voluntarily leave the apartment, her
keys may be left with the building's superintendent. We understand that Ms. Politis has not been in
contact with him for a while.


Vert truly yours,


Robbie

Roberta ("Robbie") Kaplan, Esq.
Kaplan Hecker & Fink LLP
350 Fifth Avenue I Suite 7110
New York, New York 10118
(212) 763-0883 I rkapJan@kaplanhecker     com

From: Meredith Firetog <mfiretog@sanfordheisler.com>
Sent: Wednesday, January 9, 2019 3:55 PM
To: Roberta Kaplan <rkaplan@kaplanhecker.com>
Cc: David Sanford <DSanford@sanfordheisler.com>; Kristen Campbell
<kcampbell@sanfordheisler.com>; Gabrielle Tenzer <gtenzer@kaplanhecker.com>; Olivia Hoffman
       Case 1:18-cv-07831-PAC Document 42-8 Filed 02/15/19 Page 5 of 5



<ohoffman@kaplanhecker.com>
Subject: Politis Housing

Robbie,


I'm writing to inform you that because Columbia is forcibly evicting Molly Politis from her student
housing, she will be vacating her apartment by tomorrow, January 10, 2019. Could you please let
me know where she should deposit the keys to the apartment?


Thank you,
Meredith




Meredith Firetog
Associate, l2i.Q
1350 Avenue of the Americas. 31st Floor New York NY 10019
DIRECT: 646-768-7057 MAIN: 646-402-5650



                            New York
                            Washington, DC
                            San Francisco
                            San Diego
                            Nashville
                            Baltimore

DISCLAIMER: This e-mail message is intended only for the personal use of the recipient(s) named above. This message
may be an attorney-client communication and as such privileged and confidential and/or it may include attorney work
product. If you are not an intended recipient, you may not review, copy or distribute this message. If you have received this
communication in error, please notify us immediately by e-mail and delete the original message.




This email and its attachments may contain information that is confidential and/or protected from disclosure by the attorney-
client, work product or other applicable legal privilege. If you are not the intended recipient of the email, please be aware that
any unauthorized review. use, disclosure, dissemination, distribution, or copying of this communication, or any of its
contents, is strictly prohibited. If you have received this communication in error, please notify the sender immediately and
destroy all copies of the message from your computer system. Thank you.

This email and its attachments may contain information that is confidential and/or protected from disclosure by the attorney-
client, work product or other applicable legal privilege. If you are not the intended recipient of the email, please be aware that
any unauthorized review, use, disclosure, dissemination, distribution, or copying of this communication, or any of its
contents, is strictly prohibited. If you have received this communication in error, please notify the sender immediately and
destroy all copies of the message from your computer system. Thank you.
